

EXHIBIT 10.3
 


SECURITY AGREEMENT
($400,000 Aggregate Principal Notes)
 
This Security Agreement (this "Agreement") is made as of June 27, 2005 by and
between Positron Corporation, a Texas corporation (the "Debtor"), in favor of
Solaris Opportunity Fund, L.P., its successors and assigns (the "Secured
Party").
 
R E C I T A L S :
 
WHEREAS, the Debtor and Secured Party are parties to that certain Note Purchase
Agreement dated June 27, 2005, wherein Secured Party agreed to purchase and
Debtor agreed to sell Secured Convertible Promissory Notes in the aggregate
principal amount of $400,000 (the "Note");
 
WHEREAS, the Debtor and Secured Party desire to enter into this Agreement
pursuant to which the Debtor grants to Secured Party a security interest in the
Collateral (as that term is hereinafter defined) to secure the payment and
performance by the Debtor of its obligations under the Notes;
 
NOW, THEREFORE, in consideration of the purchase of the Note by the Secured
Party and for other good and valuable consideration, the Debtor hereby agrees
with the Secured Party as follows:
 
A G R E E M E N T :
 
1.   Grant of Security Interest.
 
(a)   To secure the Debtor's full and timely performance of all of the Debtor's
indebtedness, liabilities and other obligations to the Secured Party pursuant to
this Agreement and the Notes (including, without limitation, Debtor's obligation
to timely pay the principal amount of the Notes, all interest accrued thereon,
all fees and all other amounts payable by Debtor to the Secured Party thereunder
or in connection therewith, whether now existing or hereafter arising, and
whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined) (the "Obligations"), the Debtor hereby
pledges, assigns, transfers, hypothecates and sets over to the Secured Party,
and hereby grants to the Secured Party a security interest (the "Security
Interest") in, all of Debtor's right, title and interest in, to and under the
property described on Exhibit A hereto, wherever located and whether now
existing or owned or hereafter acquired or arising (the "Collateral"), until
such Obligations are paid in full. The Security Interest shall be subordinated
to (a) the security interest securing Debtor's indebtedness owed to IMAGIN
Diagnostic Centers, Inc. ("Senior Lender") under those certain Security
Agreements between the Debtor and Senior Lender dated May 21, 2004, as the same
may be extended, renewed, amended or otherwise modified (the "IMAGIN
Facilities"), and (b) the security interest occurring Debtor's indebtedness owed
to Secured party, or its transferee under those certain Security Agreements
between the Debtor and Secured Party, or its transferee dated February 28, 2005,
as the same may be extended, renewed, amended or otherwise modified (the
"Solaris I Facilities").
 

--------------------------------------------------------------------------------


 
(b)   Anything herein to the contrary notwithstanding, (i) Debtor shall remain
liable under any contracts, agreements and other documents included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (ii) the exercise by Secured Party of any of the rights hereunder
shall not release Debtor from any of its duties or obligations under such
contracts, agreements and other documents included in the Collateral, and
(iii) Secured Party shall not have any obligation or liability under any
contracts, agreements and other documents included in the Collateral by reason
of this Agreement, nor shall Secured Party be obligated to perform any of the
obligations or duties of Debtor thereunder or to take any action to collect or
enforce any such contract, agreement or other document included in the
Collateral hereunder; provided, however, that Secured Party may perform such
obligations or duties of Debtor if such have not been timely performed by
Debtor, and if Secured Party performs such obligations or duties, Debtor shall
pay to Secured Party on demand all reasonable expenses incurred by Secured Party
in connection with such performance, and such obligation shall constitute
Obligations secured by this Agreement.
 
(c)   This Agreement shall create a continuing security interest in the
Collateral.
 
2.   Representations and Warranties. Debtor represents and warrants to the
Secured Party that:
 
(a)   Debtor's chief executive office and principal place of business is located
at the address set forth in Schedule 1; Debtor's jurisdiction of organization is
set forth in Schedule 1; Debtor's exact legal name is as set forth in the first
paragraph of this Agreement; all other locations where Debtor conducts business
or Collateral is kept are set forth in Schedule 1; and all trade names and
fictitious names under which Debtor at any time in the past has conducted or
presently conducts its business operations are set forth in Schedule 1.
 
(b)   Other than Permitted Liens, Debtor is the sole and complete owner of the
Collateral, free from any mortgage, deed of trust, pledge, security interest,
assignment, deposit arrangement, charge or encumbrance, lien, or other type of
preferential arrangement (a "Lien"), and (ii) Debtor's grant of a security
interest in the Collateral under this Agreement, upon filing of the financing
statement(s) in the office(s) of the Texas Secretary of State creates a
perfected security interest in the Collateral.
 
(c)   For the purpose of this Agreement "Permitted Liens" mean the following:
 
(i)   the security interests granted pursuant to this Agreement;
 
(ii)   the IMAGIN Facilities;
 
(iii)   the Solaris I Facilities;
 
(iv)   liens for taxes assessments or governmental charges or claims (a) for
amounts not yet overdue or (b) for amounts that are overdue and that (in the
case of any such amounts overdue for a period in excess of five days) are being
contested in good faith by appropriate proceedings, so long as (A) such reserves
or other appropriate provisions, if any, as shall be required by generally
accepted accounting principles (GAAP) shall have been made for any such
contested amounts and (B) in the case of a lien with respect to any portion of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral on account of such lien;
 
-2-

--------------------------------------------------------------------------------


 
(v)   liens incurred or deposits made in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other types of
social security or to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any portion of the Collateral on
account thereof;
 
(vi)  any attachment or judgment lien not constituting an Event of Default;
 
(vii)  leases or subleases granted to third parties and not interfering in any
material respect with the ordinary conduct of the business of Debtor or any of
its subsidiaries;
 
(viii)  liens arising from filing UCC financing statements relating solely to
equipment leases; and
 
(ix)     liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods.
 
"UCC" shall mean the Uniform Commercial Code, as in effect from time to time, of
the State of Texas or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.
 
3.   Covenants. From and after the date of this Agreement until the Obligations
are paid in full:
 
(a)   Limitations on Liens. With the exception of Permitted Liens, the Debtor
will not create, incur or permit to exist, will defend the Collateral against,
and will take such other action as is necessary to remove, any lien or claim on
or to the Collateral. The Debtor shall do and perform all reasonable acts that
may be necessary and appropriate to maintain, preserve and protect the
Collateral, and will defend the right, title and interest of the Secured Party
in and to any of the Collateral against the claims and demands of all other
persons. With the exception of financing statements filed in connection with
Permitted Liens, no financing statements or other notices of security interests
covering any Collateral or any proceeds thereof are currently on file in any
public office and the Debtor shall not authorize any party (other than the
Secured Party) to file a financing statement in any public office before the
Obligations are paid in full.
 
(b)   Financing Statements, Etc. Debtor shall execute and deliver to the Secured
Party upon the request of the Secured Party as soon as possible after the
closing of the transactions contemplated hereby and Debtor hereby authorizes the
Secured Party to file (with or without Debtor's signature), at any time and from
time to time thereafter, all financing statements, assignments, continuation
financing statements, termination statements, account control agreements, and
other documents and instruments, including but not limited to filings with the
relevant patent, trademark and copyright authorities in connection with notice
of the Secured Party's interest in the Company's intellectual property and
rights, in form reasonably satisfactory to the Secured Party, and take all other
action, as Secured Party may reasonably request, to perfect and continue
perfected, maintain the priority of or provide notice of the security interest
of Secured Party in the Collateral and to accomplish the purposes of this
Agreement. Debtor will cooperate with Secured Party in obtaining control (as
defined in the Uniform Commercial Code, as enacted in the State of Texas and
amended from time to time (the "Code")) of Collateral consisting of deposit
accounts, investment property, letter of credit rights and electronic chatter
paper. Debtor will join with Secured Party in notifying any third party who has
possession of any Collateral of Secured Party's security interest therein and
obtaining an acknowledgment from the third party that is holding the Collateral
for the benefit of Secured Party. Debtor will not create any chattel paper
without placing a legend on the chattel paper acceptable to Secured Party
indicating that Secured Party has a security interest in the chattel paper.
 
-3-

--------------------------------------------------------------------------------


 
(c)   Indemnification. The Debtor will defend, indemnify and hold harmless the
Secured Party against any and all liabilities, costs and expenses (including,
without limitation, legal fees and expenses): (i) with respect to, or resulting
from, any delay in paying, any and all excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral,
(ii) with respect to, or resulting from, any delay in complying with any law,
rule, regulation or order of any governmental authority applicable to any of the
Collateral or (iii) in connection with any of the transactions contemplated by
this Agreement.
 
(d)   Maintenance of Records. The Debtor will keep and maintain, at its own
expense, complete and satisfactory records of the Collateral.
 
(e)   Inspection Rights. The Secured Party shall have full access during normal
business hours, and upon reasonable prior notice, to all the books,
correspondence and other records of the Debtor relating to the Collateral. The
Secured Party or its representatives may examine such records and make
photocopies or otherwise take extracts from such records. The Debtor shall
render to the Secured Party, at the Debtor's expense, such clerical and other
assistance as may be reasonably requested with regard to the exercise of its
rights pursuant to this paragraph.
 
(f)   Compliance with Laws. The Debtor will comply in all material respects with
all laws, rules, regulations and orders of any governmental authority applicable
to any part of the Collateral or to the operation of the Debtor's business;
provided, however, that the Debtor may contest any such law, rule, regulation or
order in any reasonable manner which does not, in the reasonable opinion of the
Debtor, adversely affect the Secured Party's rights or the priority of its liens
on the Collateral.
 
(g)   Payment of Obligations. The Debtor will pay promptly when due all taxes,
assessments and governmental charges or levies imposed upon the Collateral or
with respect to any of its income or profits derived from the Collateral, as
well as all claims of any kind (including, without limitation, claims for labor,
materials and supplies) against or with respect to the Collateral, except that
no such charge need be paid if (i) the validity of such charge is being
contested in good faith by appropriate proceedings, (ii) such proceedings do not
involve any material danger of the sale, forfeiture or loss of any of the
Collateral or any interest in the Collateral and (iii) such charge is adequately
reserved against on the Debtor's books in accordance with generally accepted
accounting principles.
 
-4-

--------------------------------------------------------------------------------


 
(h)   Limitations on Dispositions of Collateral. The Debtor will not sell,
transfer, lease or otherwise dispose of any of the Collateral, or attempt, offer
or contract to do so, other than in the ordinary course of Debtor's business.
 
(i)   Change of Location. Debtor shall give prompt written notice to Secured
Party (and in any event not later than thirty (30) days following any change
described below in this subsection) of: (i) any change in the location of
Debtor's chief executive office or principal place of business, (ii) any change
in the locations set forth in Schedule 1; (iii) any change in its name, (iv) any
changes in its identity or structure in any manner which might make any
financing statement filed hereunder incorrect or misleading; and (v) any change
in its jurisdiction of organization; provided that Debtor shall not locate any
Collateral outside of the United States nor shall Debtor change its jurisdiction
of organization to a jurisdiction outside of the United States.
 
(j)   Insurance. Debtor shall carry and maintain in full force and effect, at
its own expense and with financially sound and reputable insurance companies,
insurance with respect to the Collateral in such amounts, with such deductibles
and covering such risks as is customarily carried by companies engaged in the
same or similar businesses and owning similar properties in the localities where
Debtor operates.
 
(k)   Corporate Existence. Debtor shall maintain and preserve its corporate
existence, its rights to transact business and all other rights, franchises and
privileges necessary or desirable in the normal course of its business and
operations and the ownership of the Collateral, except in connection with any
transactions expressly permitted by the Notes.
 
(l)   Further Identification of Collateral. The Debtor will furnish to the
Secured Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Secured Party may reasonably request, all in reasonable
detail.
 
4.   Secured Party's Appointment as Attorney-in-Fact.
 
(a)   Powers. The Debtor hereby appoints the Secured Party and any officer or
agent of the Secured Party, with full power of substitution, as its
attorney-in-fact with full irrevocable power and authority in the place of the
Debtor and in the name of the Debtor or their own name, from time to time in the
Secured Party's discretion so long as an Event of Default has occurred and is
continuing, for the purpose of carrying out the terms of this Agreement, to take
any appropriate action and to execute any instrument which may be necessary or
desirable to accomplish the purposes of this Agreement. Without limiting the
foregoing, so long as an Event of Default has occurred and is continuing, the
Secured Party shall have the right, without notice to, or the consent of, the
Debtor, to do any of the following on the Debtor's behalf:
 
-5-

--------------------------------------------------------------------------------


 
(i)   to pay or discharge any taxes or liens levied or placed on or threatened
against the Collateral;
 
(ii)   to direct any party liable for any payment under any of the Collateral to
make payment of any and all amounts due or to become due thereunder directly to
the Secured Party or as the Secured Party directs;
 
(iii)   to ask for or demand, collect, and receive payment of and receipt for,
any payments due or to become due at any time in respect of or arising out of
any Collateral;
 
(iv)   to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to enforce any right in respect of
any Collateral;
 
(v)   to defend any suit, action or proceeding brought against the Debtor with
respect to any Collateral;
 
(vi)   to settle, compromise or adjust any suit, action or proceeding described
in subsection (v) above and to give such discharges or releases in connection
therewith as the Secured Party may deem appropriate;
 
(vii)   to assign and/or license any patent right included in the Collateral of
Debtor (along with the goodwill of the business, if any, to which any such
patent right pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Secured Party shall in its sole
discretion determine; and
 
(viii)   generally, to sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral and to take, at the
Secured Party's option and the Debtor's expense, any actions which the Secured
Party deems necessary to protect, preserve or realize upon the Collateral and
the Secured Party's lien on the Collateral and to carry out the intent of this
Agreement, in each case to the same extent as if the Secured Party was the
absolute owner of the Collateral for all purposes.
 
The Debtor hereby ratifies whatever actions the Secured Party shall lawfully do
or cause to be done in accordance with this Section 4. This power of attorney
shall be a power coupled with an interest and shall be irrevocable.
 
(b)   No Duty on Secured Party's Part. The powers conferred on the Secured Party
by this Section 4 are solely to protect the Secured Party's interests in the
Collateral and shall not impose any duty upon it to exercise any such powers.
The Secured Party and its officers, directors, employees or agents shall, in the
absence of willful misconduct or gross negligence, not be responsible to the
Debtor for any act or failure to act pursuant to this Section 4.
 
5.   Event of Default. Any of the following events which shall occur or be
continuing shall constitute an "Event of Default," unless otherwise consented to
in writing by the Secured Party:
 
-6-

--------------------------------------------------------------------------------


 
(a)   Any event, constituting an "Event of Default," as such terms are defined
in Section 3 of the Notes.
 
(b)   Any representation or warranty by Debtor under or in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed made.
 
(c)   Debtor shall fail to perform or observe in any material respect any other
term, covenant or agreement contained in this Agreement or the Notes on its part
to be performed or observed and any such failure shall remain unremedied for a
period of 15 days from the date of such failure.
 
(d)   Any material impairment in the value of the Collateral (other than normal
depreciation).
 
(e)   Any levy upon, seizure or attachment of any of the Collateral.
 
(f)   Any loss, theft or substantial damage to, or destruction of, any material
portion of the Collateral (unless within 15 days after the occurrence of any
such event, Debtor furnishes to Secured Party evidence satisfactory to Secured
Party that the amount of any such loss, theft, damage to or destruction of the
Collateral is fully insured under policies naming Secured Party as an additional
named insured or loss payee).
 
6.   Performance by Secured Party of Debtor's Obligations. If the Debtor fails
to perform or comply with any of its agreements or covenants contained in this
Agreement and the Secured Party performs or complies, or otherwise causes
performance or compliance, with such agreement or covenant in accordance with
the terms of this Agreement, then the reasonable expenses of the Secured Party
incurred in connection with such performance or compliance shall be payable by
the Debtor to the Secured Party on demand and shall constitute Obligations
secured by this Agreement.
 
7.   Remedies. If an Event of Default has occurred and is continuing, the
Secured Party may exercise, in addition to all other rights and remedies granted
to it in this Agreement and in any other instrument or agreement relating to the
Obligations, all rights and remedies of a secured party under the Code or other
applicable law. Without limiting the foregoing, but in all events subject to the
rights of the Senior Lender, the Secured Party, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law) to or upon the Debtor or any other person (all of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances collect, receive, appropriate and realize upon any or all of
the Collateral, and/or may sell, lease, assign, give an option or options to
purchase, or otherwise dispose of and deliver any or all of the Collateral (or
contract to do any of the foregoing), in one or more parcels at a public or
private sale or sales, at any exchange, broker's board or office of Secured
Party or elsewhere upon such terms and conditions as the Secured Party may deem
advisable, for cash or on credit or for future delivery without assumption of
any credit risk. The Secured Party shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase all or any part of the Collateral so sold, free of any right
or equity of redemption in the Debtor, which right or equity is hereby waived or
released to the extent permitted by law. The Secured Party shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale, after deducting all reasonable expenses incurred therein or in
connection with the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Secured Party under this
Agreement (including, without limitation, reasonable attorneys' fees and
expenses) to the payment in whole or in part of the Obligations, and only after
such application and after the payment by the Secured Party of any other amount
required by any provision of law, need the Secured Party account for the
surplus, if any, to the Debtor. To the extent permitted by applicable law, the
Debtor waives all claims, damages and demands it may acquire against the Secured
Party arising out of the exercise by the Secured Party of any of its rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least five (5) days before such sale or other disposition. The Debtor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Obligations and the
fees and disbursements of any attorneys employed by the Secured Party to collect
such deficiency.
 
-7-

--------------------------------------------------------------------------------


 
8.   Limitation on Duties Regarding Preservation of Collateral. The sole duty of
the Secured Party with respect to the custody, safekeeping and preservation of
the Collateral, under the Code or otherwise, shall be to deal with it in the
same manner as such Secured Party deals with similar property for its own
account. Neither the Secured Party nor any of its directors, officers, employees
or agents shall be liable for failure to demand, collect or realize upon all or
any part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Debtor or otherwise.
 
9.   Powers Coupled with an Interest. All authorizations and agencies contained
in this Agreement with respect the Collateral are irrevocable and powers coupled
with an interest.
 
10.   No Waiver; Cumulative Remedies. The Secured Party shall not by any act
(except by a written instrument pursuant to Section 11(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Notes or in any breach
of any of the terms and conditions of this Agreement. No failure to exercise,
nor any delay in exercising, on the part of the Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Secured Party of any right or remedy under this Agreement on any
one occasion shall not be construed as a bar to any right or remedy which the
Secured Party would otherwise have on any subsequent occasion. The rights and
remedies provided in this Agreement are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.
 
11.   Miscellaneous.
 
(a)   Amendments and Waivers. Any term of this Agreement may be amended with the
written consent of the Debtor and Secured Party. Any amendment or waiver
effected in accordance with this Section 11(a) shall be binding upon the parties
and their respective successors and assigns.
 
-8-

--------------------------------------------------------------------------------


 
(b)   Transfer; Successors and Assigns. The terms and conditions of this
Agreement shall be binding upon the Debtor and its successors and assigns and
inure to the benefit of the Secured Party and its successors and assigns.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
(c)   Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Texas,
without giving effect to principles of conflicts of law.
 
(d)   Counterparts; Facsimile Signatures. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. This Agreement may be executed by
facsimile signatures.
 
(e)   Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(f)   Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or forty-eight
(48) hours after being deposited in the U.S. mail as certified or registered
mail with postage prepaid (airmail if sent internationally), if such notice is
addressed to the party to be notified at such party's address or facsimile
number as set forth below, or as subsequently modified by written notice.
 
(g)   Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
(h)   Entire Agreement. This Agreement, and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto concerning such subject matter are expressly
canceled.
 
(i)   Code Definitions. All terms defined in the Code and as used herein shall
have the same definitions herein as specified therein; provided, however, that
the term "instrument" shall be such term as defined in Article 9 of the Code
rather than Article 3 of the Code.
 
The Debtor and Secured Party have caused this Agreement to be duly executed and
delivered as of the date first above written.
 
-9-

--------------------------------------------------------------------------------


 

        DEBTOR:        POSITRON CORPORATION  
   
   
    By:      

--------------------------------------------------------------------------------

Name: ______________________________________________   Its:
________________________________________________      
Address:  1304 Langham Creek Drive #300
        Houston, Texas 77084
        Facsimile: 281-492-2961

 

        SECURED PARTY:        SOLARIS OPPORTUNITY FUND, L.P.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: _______________________________________________   Its:
_________________________________________________      
Address:   700 Commerce Drive
        Oak Brook, Illinois 60523
        Facsimile: _____________

 
 
-10-

--------------------------------------------------------------------------------




EXHIBIT A
 
 
The Collateral shall consist of all right, title and interest of Debtor in all
of its assets, including but not limited to the following:
 
(i)   all accounts, accounts receivable, contract rights, rights to payment,
chattel paper, electronic chattel paper, commercial tort claims, letter of
credit rights and proceeds of letters of credit, documents, securities, money
and instruments, and investment property, whether held directly or through a
securities intermediary, and other obligations of any kind owed to Debtor,
however evidenced;
 
(ii)   all deposits and deposit accounts with any bank, savings and loan
association, credit union or like organization, and all funds and amounts
therein, and whether or not held in trust, or in custody or safekeeping, or
otherwise restricted or designated for a particular purpose;
 
(iii)   all inventory, including, without limitation, all materials, raw
materials, parts, components, work in progress, finished goods, merchandise,
supplies, and all other goods which are held for sale, lease or other
disposition or furnished under contracts of service or consumed in Debtor's
business, including, without limitation, those held for display or demonstration
or out on lease or consignment;
 
(iv)   all equipment, including, without limitation, all machinery, furniture,
furnishings, fixtures, trade fixtures, tools, parts and supplies, automobiles,
trucks, tractors and other vehicles, appliances, computer and other electronic
data processing equipment and other office equipment, computer programs and
related data processing software, and all additions substitutions, replacements,
parts, accessories, and accessions to and for the foregoing;
 
(v)   all general intangibles and other personal property of Debtor, including,
without limitation, (A) all tax and other refunds, rebates or credits of every
kind and nature to which Debtor is now or hereafter may become entitled; (B) all
intellectual property and all worldwide rights and interests therein of any type
or description, including, without limitation, all inventions and discoveries,
patents and patent applications, copyrights and applications for copyright
(together with the underlying works of authorship) whether or not registered,
together with any renewals and extensions thereof, trademarks, service marks and
trade names, and applications for registration of such trademarks, service marks
and trade names, domain names, trade secrets, trade dress, trade styles, logos,
other source of business identifiers, mask-works, mask-work registrations,
mask-work applications, software, confidential and proprietary information,
customer lists, other license rights, advertising materials, operating manuals,
methods, processes, know-how, algorithms, formulae, databases, quality control
procedures, product, service and technical specifications, operating, production
and quality control manuals, sales literature, drawings, specifications, blue
prints, descriptions, inventions, name plates and catalogs, and the entire
goodwill of or associated with the businesses now or hereafter conducted by
Debtor connected with and symbolized by any of the aforementioned properties and
assets, and all licenses relating to any of the foregoing, all reissuance,
continuations and continuations-in-part of the foregoing, all other rights
derived from or associated with the foregoing, including the right to sue and
recover for past infringement, and all income and royalties with respect
thereto; (C) all good will, choses in action and causes of action; (D) all
interests in limited and general partnerships and limited liability companies;
and (E) all indemnity agreements, guaranties, insurance policies, insurance
claims, and other contractual, equitable and legal rights of whatever kind or
nature;
 

--------------------------------------------------------------------------------


 
(vi)   all books, records and other written, electronic or other documentation
in whatever form maintained by or for Debtor in connection with the ownership of
its assets or the conduct of its business or evidencing or containing
information relating to the Collateral; and
 
(vii)   all products and proceeds, including insurance proceeds, and supporting
obligations of any and all of the foregoing.




--------------------------------------------------------------------------------




SCHEDULE 1
 
 
Business Address: 1304 Langham Creek Drive #300, Houston, Texas 77084
 
Incorporated: Texas
 
Other Places of Business:  N/A   
 
Other Business Names:  N/A 
 
  

--------------------------------------------------------------------------------

